 


110 HR 118 IH: To amend part D of title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to negotiate prices for part D covered drugs for Medicare beneficiaries.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 118 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to negotiate prices for part D covered drugs for Medicare beneficiaries. 
 
 
1.Authority to negotiate Medicare part D drug pricesSubsection (i) of section 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended to read as follows: 
 
(i)Negotiation authorityThe Secretary is authorized to negotiate with drug manufacturers and pharmacies prices charged to PDP sponsors and MA organizations for covered part D drugs provided under this title.. 
 
